DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 3/30/2022 has been considered and entered into the record.  The amendment comprising amended claims and Specification overcome the previous objections and 112 1st and 2nd paragraph rejections.  Claims 1, 3, 4, 6–18, 22, 23, and 25–27 remain pending, while claims 11–18 are withdrawn from consideration.  Claims 1, 3, 4, 6–10, 22, 23, and 25–27 are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6–8, 10, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yasumitsu (US 2004/0248487 A1) in view of Dobler (US 2003/0122114 A1).
Yasumitsu teaches a warmth-retaining fabric comprising a fabric substrate layer with a surface coating containing an infrared energy absorbing agent and binder, wherein the agent absorbs infrared energy within wavelengths ranging from 700 to 2,000 nm.  Yasumitsu abstract, ¶ 43.  The energy absorbing agent is preferably antimony-doped tin oxide and tin-doped indium oxide.  Id. ¶ 43.  Carbon black may be additionally added as both an infrared energy absorbing agent and pigment.  Id.  The binder resin may be urethane resin, acrylic resin, polyester resin, silicone resin, vinyl chloride resin and/or nylon resin.  Id. ¶ 45.  The fabric substrate layer may comprise polyester, nylon, or cotton woven, non-woven, or knitted fabrics.  Id. ¶ 41.  The surface coating may further comprise a finishing agent, such as surfactants that assist in fixing the coating to the surface of the textile.  See id. ¶ 46.  The fabric may be further subjected to anti-static or anti-bacterial treatments.  Id. ¶ 52.
Yasumitsu teaches the use of infrared energy absorbing agents to form a warmth-retaining fabric, but fails to specify the agents as near-infrared energy absorbing agents.
Dobler teaches compositions comprising thermoplastic polymers and near-infrared absorbing agents, such as aluminum-doped zinc oxide, indium tin oxide, and/or indium doped tin oxide for use as coating layers.  Dobler ¶¶ 18, 35, 39, 89.  The near-infrared absorbing agents are preferably present at levels of about 2 weight percent of the composition and absorb electromagnetic radiation within the claimed range.  See id. ¶¶ 12, 33.
It would have been obvious to one of ordinary skill in the art to have added the near-infrared energy absorbing agents at the disclosed levels to the surface coating of Yasumitsu to further enhance the fabric’s warmth-retaining properties.  
Dobler teaches that the average size of the near-infrared energy absorbing agents is less than 200 nm.  Dobler abstract.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used near-infrared absorbing agents with particles within the claimed size range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yasumitsu and Dobler as applied to claim 1 above, and further in view of Mori (US 2006/0257760 A1).  Yasumitsu and Dobler fail to teach the use of polyester urethane as the polyurethane binder.
Mori teaches a near-infrared energy absorbing film comprising a near-infrared absorbing dye and a resin used to coat a substrate.  Mori abstract.  Mori further teaches the use of polyester urethane is advantageous to bind the near-infrared absorbing dye and substrate layers together when the dye and substrate and dye layers are both made of polyester.  Id. ¶¶ 135–136. 
It would have been obvious to one of ordinary skill in the art to have use polyester urethane as the binder in the surface coating layer of Yasumitsu to improve the adhesion of the surface coating layer and an underlying polyester fabric substrate layer. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yasumitsu and Dobler as applied to claim 1 above, and further in view of Lal (US 5,079,076).  Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yasumitsu, Dobler, and Mori as applied to claim 3 above, and further in view of Lal (US 5,079,076).  
Yasumitsu and Dobler fail to teach the use of a carboxylic acid polymer as a finishing agent.
Lal teaches the use of a carboxylic acid polymer composition to impart improved wicking/wetting characteristics to polymer fabrics.  Lal abstract, 2:27–37.
It would have been obvious to the ordinarily skilled artisan to have finished the warmth-retaining fabric with the carboxylic acid polymer composition of Lal to impart improved wicking/wetting characteristics.  
Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yasumitsu and Dobler as applied to claim 1 above, and further in view of Cliver (US 2012/0286177 A1).  Yasumitsu and Dobler fail to teach the formation of a particular article from the warmth-retaining fabric or its basis weight.
Cliver discloses a near-infrared energy absorbing garment comprising a cotton textile substrate with its outer surface coated with binder and NIR energy absorbing carbon black particles that increases the temperature of the garment’s outer surface thereby increasing its water evaporation rate.  Cliver abstract, ¶¶ 5–6, 16, 22, 29, 37.  The NIR energy absorbing particles are present at levels of five weight percent or less of the garment and absorbs energy at the claimed wavelengths.  Id. ¶¶ 23–24, 27.  The garment may also be static dissipative and flame resistant and may be selected from shirts, pants, coats, hoods, aprons, and gloves.  Id. ¶¶ 12–16, 29.  The garment has a more preferred basis weight of less than about 240 g/m2.  Id. ¶ 19.
The ordinarily skilled artisan would have found it obvious to look to Cliver for guidance as to a particular article and its weight to make from the warmth-retaining fabric of Yasumitsu.

Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive. 
Applicant argues that when taken in its entirety one of ordinary skill in the art would be led away from the claimed invention because Yasumitsu employs IR agents to provide a warmth-retaining fabric and moreover it produces no significant difference in the temperature of outer and inner surfaces of the fabric as shown in Table 1.  Initially, the Examiner notes that the claimed invention recites “the particles of NIR energy absorbing agent increase [the] temperature of [the] outer surface of the textile thereby increasing [the] rate of water evaporation from the outer surface of the textile and garment.”  Accordingly, the claim only requires that the temperature of the outer surface is increased, but does not compare the outer and inner surfaces. Table 1 of Yasumitsu shows that the temperature of the outer surface of a textile with a coating comprising IR absorbing agents and binder increases from 20oC to nearly 40oC when exposed to infrared energy.  Thus, the coating of Yasumitsu causes the temperature of the outer surface of the textile to increase as required in claim 1.
Furthermore, the claimed invention is directed essentially to a textile substrate coated with IR absorbing agents and binder such that the coating provides the textile with an increased outer surface temperature thereby increasing the rate of water evaporation from the outer surface of the textile.  Applicant concedes that Yasumitsu is also directed to a textile substrate coated with IR absorbing agents and binder in the latest remarks.  It is reasonable to presume that because the coating of Yasumitsu provides the same increased outer surface temperature the rate of water evaporation from the outer surface of the textile would increase.  With regard to Yasumitsu’s silence to relative increased temperature or water evaporation rate, inherent properties need not be recognized at the time of the invention.  See MPEP 2112 II.  Thus, Yasumitsu does not teach away from the claimed invention of a textile substrate coated with IR absorbing agents and binder such that the coating provides the textile with an increased outer surface temperature thereby increasing the rate of water evaporation from the outer surface of the textile.  
Applicant next contends that Dobler is not from the same field of endeavor as the claimed invention nor suggests the advantages of coating a textile with NIR energy absorbing agents.  
While, Dobler may be not be directed to a coating a textile with NIR energy absorbing agents, Dobler is specifically directed to NIR energy absorbing agents.  Accordingly, the Examiner is of the position that Dobler and the instant invention are from the same field of endeavor – NIR energy absorbing agents.  
Alternatively, even if Dobler and the claimed invention are not considered to be from the same field of endeavor, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Dobler’s teachings directed to the use of particular near-infrared energy absorbing agents having a particular average size and at the disclosed levels is reasonably pertinent to the particular problem with which Applicant was concerned – to further enhance the fabric’s warmth-retaining properties.  
Applicant then cites to a response filed on December 23, 2021 in an effort to submit that it is not possible to presume that a textile or garment would show increased water evaporation rate only because the temperature of the textile or garment increases.  This argument is unpersuasive because there is no response of record on December 23, 2021.
Applicant next argues that Mori teaches the use of polyester urethane resin as an intermediate layer to enhance the adhesion between a transparent substrate and an NIR absorption layer, rather than as a binder in an NIR absorption layer.  Applicant’s argument is unpersuasive because the Examiner’s rejection is based upon adding the polyester urethane resin to the binder in the NIR absorption layer to improve adhesion between NIR absorption layer and textile substrate in Yasumitsu, not replace the NIR absorption layer binder.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786